In a proceeding, inter alia, to revoke letters of administration, Camille Anglin appeals, as limited by her brief, from so much of a decree of the Surrogate’s Court, Kings County (Bloom, 8.), dated August 16, 1993, as, after a hearing, granted the petition to the extent of finding that the petitioner was the nonmarital child of the decedent.
Ordered that the decree is affirmed insofar as appealed from, with costs payable by Camille Anglin personally.
The Surrogate’s Court properly determined that the petitioner, Roger O. Anglin, established by clear and convincing evidence that he was the nonmarital child of the decedent and that the decedent “openly and notoriously” acknowledged the petitioner as his own (see, EPTL 4-1.2 [a] [2] [C]). At the hearing, the petitioner provided testimonial evidence which established that the decedent made “oral declarations or acts from which an acknowledgement [of paternity] can be logically inferred” (Estate of Campbell, NYLJ, Mar. 7, 1984, at 11, col 2; see also, Matter of Rifkin, 177 AD2d 631). Sullivan, J. P., O’Brien, Altman and Goldstein, JJ., concur.